IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                     WILLIAMS V. WILLIAMS


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                MYRNA F. WILLIAMS, APPELLEE,
                                                V.

                               KENNETH J. WILLIAMS, APPELLANT.


                               Filed June 5, 2018.   No. A-17-409.


       Appeal from the District Court for Hayes County: DAVID W. URBOM, Judge. Affirmed.
       James C. Bocott, of Law Office of James C. Bocott, P.C., L.L.O., for appellant.
      Timothy P. Brouillette and Audrey A. Bellew, Senior Certified Law Student, of Brouillette,
Dugan & Troshynski, P.C., L.L.O., for appellant.


       MOORE, Chief Judge, and ARTERBURN and WELCH, Judges.
       WELCH, Judge.
                                       INTRODUCTION
        Kenneth J. Williams appeals the decree dissolving his marriage to Myrna F. Williams.
Kenneth’s only claims of error concern the alimony awarded to Myrna. He argues that the district
court erred in awarding alimony to Myrna when she neither pled nor prayed for such relief in her
complaint. In the alternative, Kenneth contends that if the issue of alimony was properly before
the district court, the district court abused its discretion in both the amount and duration of the
alimony award. Finding no merit to the arguments raised on appeal, we affirm.
                                   STATEMENT OF FACTS
        Kenneth and Myrna were married in December 1999. There were no children born of the
marriage. In June 2016, Myrna filed a complaint for dissolution in which she prayed that the
parties’ marriage be dissolved; that the parties’ property and debts be divided equitably between



                                               -1-
the parties; that she be awarded attorney fees and court costs; “and for such other, further and
different relief as the Court may deem just and equitable.” After Myrna requested $5,000 per
month in temporary alimony, the district court granted her $750 per month in temporary alimony.
        The trial was held in February 2017. At the time of the trial, the parties had been married
nearly 18 years, Myrna was 64 years old, Kenneth was 49 years old, and both parties were in good
health. Kenneth joined the Navy in 1987 and, at the time of trial, had been in the Navy for 30 years
and reached the rank of Commander. Kenneth testified he has 8 more years before the Navy will
force him to retire.
        Kenneth’s military career required the parties to move frequently during their marriage
with the parties residing in California, Washington, and Colorado. In November 2012, the parties
bought a 160-acre property in Hayes County, Nebraska, where Kenneth desired to live upon his
retirement. In 2014, upon the parties’ agreement, Myrna moved to Nebraska to take care of the
Hayes County property and Kenneth moved to Virginia where he had been transferred by the
Navy.
        Despite the fact that neither party went to college, Kenneth earns significantly more than
Myrna. At the time of trial, Kenneth was receiving a monthly base pay of $9,062.70 and received
an additional $253.63 for a basic allowance for subsistence plus $2,352.00 for a basic allowance
for housing (BAH) for a total gross monthly income of $11,668.33. Kenneth testified that his BAH
will decrease to about $1,812 after the dissolution because he will no longer have a dependent.
        Conversely, Myrna, who immigrated from the Philippines in the mid-1980’s and was
trained as a hairdresser there, was not licensed as a hairdresser in the United States. During the
parties’ marriage, Myrna attempted to get a scholarship to attend hairdressing school but was
denied because Kenneth’s income was too high. After that denial, Myrna did not pursue a
hairdressing license and did not raise the issue of financing her education with Kenneth because
she did not want him to spend money for her to attend hairdressing school. Myrna testified that
Kenneth was restrictive of the money he would spend on her and she sacrificed certain things
financially because Kenneth controlled their finances. Myrna worked various low-paying jobs
during the marriage including housekeeper, babysitter, caregiver, dishwasher, and a convenience
store employee, and there were times she was unemployed. Myrna’s 2013 and 2014 W-2 forms
confirm her low income--in 2013, Myrna had gross wages of $8,927.89 and, in 2014, she had gross
wages of $3,185.42. Myrna’s most recent employment paid $10 per hour. In July 2017, she was
eligible to receive $271 per month in Social Security benefits and, if she waited an additional year,
she was eligible for $301 per month in benefits.
        Throughout the parties’ marriage, Myrna was allowed to keep the income she earned from
her employment to use as she wished and she also received an “allowance” from Kenneth ranging
from $1,000 to $1,200. When Myrna lived in Nebraska, she used her “allowance” to pay expenses
such as her cell phone, internet, cable, groceries, and gas, and Kenneth paid for her other expenses
including the mortgage, car payments, and car insurance. Myrna has relocated to California and is
requesting permanent alimony of $4,000 per month. Exhibit 7, Myrna’s affidavit in support of her
request for alimony, was received into evidence without objection.
        Myrna testified that throughout the parties’ marriage, she depended on Kenneth for
financial support and she was unaware of the parties’ finances. For example, prior to the filing of
the dissolution, Kenneth purchased, and paid cash for, a 40-acre section of land solely in his name


                                                -2-
without Myrna’s knowledge. Additionally, 1 month prior to Myrna filing the complaint for
dissolution, Kenneth withdrew $49,000 from a Farmer’s State Bank account and spent those funds
on various expenses including furniture and household goods; attorney fees; truck maintenance
and repairs; deposit and improvements of property he is renting in Virginia; trips to Nebraska; his
annual fishing trip; and a wedding anniversary trip for his parents.
        After hearing all of the evidence, in March 2017, the district court entered an order
dissolving the parties’ marriage. Among other things, the court awarded Myrna $20,300 compared
to Kenneth’s award of $362,171.83 in marital assets which award for Kenneth included the
income-producing 160-acre and 40-acre Hayes County, Nebraska, properties. The court awarded
Myrna $5,500 in marital debt, while correspondingly awarding Kenneth $348,680.90 in marital
debt. The court also awarded Myrna a portion of Kenneth’s military retirement pay and ordered
Kenneth to pay Myrna monthly alimony of $1,500 for 96 months. The court also ordered Kenneth
to pay $2,500 of Myrna’s attorney fees, noting that if he had not been ordered to pay that sum, his
alimony obligation would have been higher in order to provide for Myrna’s financial needs.
Kenneth has timely appealed to this court.
                                  ASSIGNMENTS OF ERROR
       Kenneth contends that the court erred in awarding alimony to Myrna when she neither pled
nor prayed for such relief in her complaint. In the alternative, Kenneth argues that if the issue of
alimony was properly before the district court, the court abused its discretion in both the amount
and duration of the alimony award.
                                    STANDARD OF REVIEW
        In a marital dissolution action, an appellate court reviews the case de novo on the record to
determine whether there has been an abuse of discretion by the trial judge. Becher v. Becher, 299
Neb. 206, 908 N.W.2d 12 (2018). This standard of review applies to the trial court’s determinations
regarding custody, child support, division of property, alimony, and attorney fees. Id.
        In a review de novo on the record, an appellate court is required to make independent
factual determinations based upon the record, and the court reaches its own independent
conclusions with respect to the matters at issue. Id. However, when evidence is in conflict, the
appellate court considers and may give weight to the fact that the trial court heard and observed
the witnesses and accepted one version of the facts rather than another. Id.
                                            ANALYSIS
                                AWARD OF PERMANENT ALIMONY
        Kenneth contends that the district court erred in awarding alimony to Myrna when she
neither pled nor prayed for such relief in her complaint. This position has been rejected by the
Nebraska Supreme Court in Browers v. Browers, 195 Neb. 743, 240 N.W.2d 585 (1976), wherein
the court determined that a trial court may order permanent alimony even though a party has not
specifically prayed for such award where the dissolution case is tried with both parties present and
their property situation, earning capacity, earnings, health, and marital history were explored.
        In this case, although Myrna’s complaint does not request permanent alimony, her
complaint does make a request “for such other, further and different relief as the Court may deem


                                                -3-
just and equitable.” A party may be awarded alimony on a prayer for equitable relief even where
that party did not make a specific request in either the petition or at trial. Boroff v. Boroff, 197 Neb.
641, 250 N.W.2d 613 (1977). See, also, Henke v. Guerrero, 13 Neb. App. 337, 692 N.W.2d 762
(2005) (prayer for general equitable relief is to be construed liberally and will often justify granting
relief in addition to that contained in specific prayer, provided it fairly conforms to case made by
petition and evidence).
         Further, the dissolution case was tried with both parties present and, during the trial, the
parties’ property, earning capacity and earnings, health, and marital history were explored. By the
time of trial, Kenneth was on notice of the issue of alimony due to both Myrna’s request, and the
court’s award, of temporary alimony. Further, in opening statements, Kenneth’s counsel
acknowledged that permanent alimony was an issue when he stated: “[W]e don’t think at the end
of the day the Court will find that there’s any evidence to support an alimony award.” Finally,
Kenneth did not object to Myrna’s testimony requesting permanent alimony of $4,000 per month
or the admission of exhibit 7, Myrna’s affidavit in support of her request for permanent support
and alimony. Thus, based upon our de novo review of the record, the district court did not abuse
its discretion in awarding alimony to Myrna despite her failure to specifically plead or pray for
such relief in her complaint.
                                AMOUNT AND DURATION OF ALIMONY
        Having determined that the issue of permanent alimony was properly before the district
court, we now consider Kenneth’s claim that the district court abused its discretion in both the
amount and duration of the alimony award.
        The purpose of alimony is to provide for the continued maintenance or support of one party
by the other when the relative economic circumstances and the other criteria enumerated in Neb.
Rev. Stat. § 42-365 (Reissue 2016) make it appropriate. Brozek v. Brozek, 292 Neb. 681, 874
N.W.2d 17 (2016). In weighing a request for alimony, the court may take into account all of the
property owned by the parties when entering the decree, whether accumulated by their joint efforts
or acquired by inheritance. Id.
        In considering alimony, a court should weigh four factors listed in § 42-365: (1) the
circumstances of the parties, (2) the duration of the marriage, (3) the history of contributions to the
marriage, and (4) the ability of the party seeking support to engage in gainful employment without
interfering with the interests of any minor children in the custody of each party. Becher v. Becher,
24 Neb. App. 726, 897 N.W.2d 866 (2017), reversed in part on other grounds 299 Neb. 206, 908
N.W.2d 12 (2018). In addition to the specific criteria listed in § 42-365, a court should consider
the income and earning capacity of each party and the general equities before deciding whether to
award alimony. Becher, supra. Further, disparity in income or potential income may partially
justify an award of alimony. Hosack v. Hosack, 267 Neb. 934, 678 N.W.2d 746 (2004).
         In reviewing an alimony award, an appellate court does not determine whether it would
have awarded the same amount of alimony as did the trial court, but whether the trial court’s award
is untenable such as to deprive a party of a substantial right or just result. Sitz v. Sitz, 275 Neb. 832,
749 N.W.2d 470 (2008).
        In his arguments, Kenneth somewhat conflates the four factors set forth in § 42-365 as they
relate to his arguments for each. For clarity, we will first summarize his arguments before


                                                  -4-
addressing his ultimate contention. Kenneth argues that upon their marriage, Myrna, then 47½
years old, had supported herself for 30 years and was an undocumented immigrant. He argues that
at age 47½, Myrna had largely established her earning potential and the marriage allowed her to
obtain citizenship and better her opportunities for employment. He argues that he has largely taken
care of Myrna financially during the 18-year marriage, that it is difficult to find any reference in
the record concerning Myrna’s contributions to the marriage, that they have no children to care
for, and that neither party caused the other to interrupt or miss an educational or career opportunity.
Kenneth argues that both he and Myrna are in good health, are able to work full-time jobs, both
have a high school education with some job-specific training and no college. Finally, Kenneth
argues that Myrna was awarded only $5,500 in debt compared to his $350,000 in debt, leaving
him with a greater obligation to manage the associated debt service. Kenneth argues that all of
these factors mitigate against an award of alimony in this case. We disagree.
        The primary purpose of alimony is to assist an ex-spouse for a period of time necessary for
that individual to secure his or her own means of support. Bergmeier v. Bergmeier, 296 Neb. 440
894 N.W.2d 266 (2017). In awarding alimony, the ultimate criterion is one of reasonableness. Id.
Although both parties were in good health at the time of their divorce, Myrna was then 64 years
old, 15 years older than Kenneth. Myrna’s age impacts her ability to secure means of support.
Kenneth conceded that Myrna agreed to move with him to multiple states during the course of his
military career in order to accommodate him. Continuity in Kenneth’s noble career allowed him
to reach the rank of Commander in the U.S. Navy, while Myrna obtained low-paying jobs from
different employers in multiple jurisdictions. At the time of trial, Kenneth was making nearly
$11,668 per month including allowances while Myrna was making $10 per hour.
        Contrary to Kenneth’s argument that Myrna made no contribution to the marriage, Myrna
made a significant contribution to the marriage by moving numerous times to different states
preventing her from earning time-related pay increases in any one job or graduating from a lower
paying job to a better paying job in favor of Kenneth’s career. Now that Myrna is 64, Kenneth
suggests that Myrna is equally suited to pursue her career opportunities and should not receive
alimony in connection with that pursuit. Contrary to that assertion, the Nebraska Supreme Court
has recognized the importance of alimony in like circumstances. See, e.g., Bergmeier v. Bergmeier,
supra (Nebraska Supreme Court upheld alimony award of $2,000 per month for 7 years where
wife was 57 years old, had limited earning power, and wife would be eligible for Social Security
when alimony award ended); Hosack v. Hosack, 267 Neb. 934, 678 N.W.2d 746 (2004) (Nebraska
Supreme Court upheld alimony award of $575 to wife until she turned 62 where wife was in her
mid-50’s and had worked minimum wage jobs during the parties’ 31-year marriage and where the
district court found that the wife was unlikely to earn more than minimum wage after the
dissolution and there was a significant disparity in the parties’ earning capacity).
        Regarding Kenneth’s claim that his debt service exceeds that of Myrna, we find that
argument to be disingenuous. While it is true that the court awarded only $5,500 in debt to Myrna
and $348,680.90 in debt to Kenneth, the court correspondingly awarded only $20,300 in assets to
Myrna with $362,171.83 in assets to Kenneth. Further, the assets awarded to Kenneth included the
160-acre and 40-acre Hayes County properties that are enrolled in the U.S. Department of
Agriculture Conservation Reserve Program. These are income-producing properties which
supplement Kenneth’s income, while Myrna was not awarded any income-producing assets.


                                                 -5-
         At the time of trial, Myrna was 64 years old and limited in the ability to provide for herself.
She leaves the marriage with only $20,300 in non-income-producing assets and $5,500 in debt.
This limitation is due, in part, to her willingness to move from state to state in order to
accommodate Kenneth’s career. The evidence showed that Myrna’s expense obligations exceed
her current income position, and Myrna was in need of support relative to Kenneth’s financial
position which is vastly superior to hers due, in some part, to his career continuity. The purpose of
alimony is not to punish one party or reward another. Cf. Smith v. Smith, 20 Neb. App. 192, 196,
823 N.W.2d 198, 201 (2012) (“[a]limony should not be used to equalize the incomes of the parties
or to punish one of the parties”). It simply represents a means of support by formerly married
parties, one to the other, when the relative economic circumstances dictate the need for that
support. See § 42-365. Those economic circumstances and that need are present here. The court’s
award of alimony by Kenneth to Myrna for a period of 96 months coincides with the time Kenneth
testified he would continue to work until retirement. At the point of Kenneth’s retirement, the court
awarded a share of Kenneth’s pension to Myrna in accordance with a division of the parties’
marital estate.
         Based upon our de novo review of the factors set forth in § 42-365, the alimony award was
not untenable and the district court did not abuse its discretion in awarding Myrna $1,500 in
alimony for 96 months.
                                           CONCLUSION
        Upon our de novo review of the record, we find that the district court did not abuse its
discretion in awarding alimony to Myrna despite her failure to specifically plead or pray for such
relief in her complaint nor did the court abuse its discretion in the amount or duration of the
alimony awarded. Therefore, the dissolution decree entered by the Hayes County District Court is
affirmed.
                                                                                       AFFIRMED.




                                                 -6-